Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-14-00798-CR

                                    IN RE Flanzo LaFonte TOWNES

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Patricia O. Alvarez, Justice

Delivered and Filed: November 26, 2014

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator Flanzo LaFonte Townes filed this pro se petition for writ of mandamus on

November 17, 2014, complaining of the trial court’s failure to rule upon various motions filed in

the underlying criminal proceeding. Relator has been appointed counsel to represent him in

connection with his 2010 criminal conviction. We conclude that any original proceeding on the

issue raised in relator’s mandamus petition should be presented by relator’s appointed counsel.

Relator is not entitled to hybrid representation. See Patrick v. State, 906 S.W.2d 481, 498 (Tex.

Crim. App. 1995). The absence of a right to hybrid representation means relator’s pro se mandamus

petition will be treated as presenting nothing for this court’s review. See id.; see also Gray v.




1
  This proceeding arises out of Cause No. 2009CR0764, styled The State of Texas v. Flanzo LaFonte Townes, pending
in the 226th Judicial District Court, Bexar County, Texas, the Honorable Sid L. Harle presiding.
                                                                                   04-14-00798-CR


Shipley, 877 S.W.2d 806, 806 (Tex. App.—Houston [1st Dist.] 1994, orig. proceeding).

Accordingly, relator’s petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).


                                                 PER CURIAM

DO NOT PUBLISH




                                               -2-